AO 106 (Rev. 04/10) Application for a Search Warrant AUSA: Cunning ham

 

UNITED STATES DISTRICT COURT

for the
District of Maryland

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

THE PROPERTY LOCATED AT 1318 Salonica Place,
Bel Air, Maryland 21014

Case No. 2 0 = 08 1 0 BPG

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

, j . on):
a Re MRR 1B thé RSS hich is attached hereto.

located inthe __ sé istrictof = Maryland” _____, there is now concealed (identify the
person or describe the property to be seized):
See Attachment B to the Affidavit which is attached hereto. a FILED
. . . 600365 ENTERED
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more): ee, RECEIVED

© evidence of a crime;

contraband, fruits of crime, or other items illegally possessed;

property designed for use, intended for use, or used in committing a rine
Y

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code Section Offense Description
18 U.S.C. § 2252A(a)(2) Receipt and distribution of child pornography
18 U.S.C. § 2252A(a)(5)(B) Possession of child pornography

The application is based on these facts:
See attached Affidavit incorporated herein by reference.

a Continued on the attached sheet.

O Delayed noticeof —_— days (give exact ending date ifmore than30 days: ====——_=si*+)s is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Ki, MOB

Applicant’s signature

 

___ Kelly M. DiAntonio, Special Agent, HSI

Printed name and title

 

Sworn to before me and signed in my presence.

Dae: 3-407 2O Bite

Judge ’s signature

____Beth P. Gesner, Chief U.S. Magistrate Judge _

City and state: Baltimore, Maryland |

 

Printed name and title

gL

 
